Order entered May 20, 2014




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00476-CV

          IN THE GUARDIANSHIP OF E.F.L., AN INCAPACITATED PERSON

                            On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. PR-13-1586-2

                                             ORDER
       Before the Court is appellant’s May 19, 2014 motion to review the trial court’s order

sustaining the contest to her affidavit of indigence. Pursuant to rule of appellate procedure

20.1(j)(3), the trial court clerk and court reporter must file, within three days after the motion is

filed, their respective records from the indigence hearing.       See TEX. R. APP. P. 20.1(j)(3).

Accordingly, we ORDER John Warren, Dallas County Clerk, to file a supplemental clerk’s

record, by May 22, 2014, containing: (1) appellant’s affidavit of indigence filed on April 15,

2014; (2) the contest to the affidavit filed on April 21, 2014; and (3) the trial court’s May 8, 2014

order sustaining the contest. We further ORDER Joie Rivera, Official Court Reporter for the

Probate Court No. 2 of Dallas County, Texas, to file the reporter’s record from the hearing on the

contest to appellant’s affidavit of indigence.
       We DIRECT the Clerk of this Court to send a copy of this order, by electronic

transmission, to the Honorable Chirs Wilmoth, Judge of the Probate Court No. 2 of Dallas

County, Texas, John Warren, Joie Rivera, appellant, and counsel for appellee.




                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE